                                 Case 2:19-cv-01301-KJD-BNW Document 50 Filed 06/23/21 Page 1 of 2




                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Renee M. Maxfield
                                Nevada Bar No. 12814
                              6   renee.maxfield@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              8 Facsimile:    (702) 949-1101

                              9 Attorneys for GEICO CASUALTY COMPANY

                         10
                                                               UNITED STATES DISTRICT COURT
                         11
                                                                     DISTRICT OF NEVADA
                         12

                         13
                                 MICHELLE CLIFFORD, individually,                 Case No. 2:19-cv-01301-KJD-BNW
                         14
                                              Plaintiff,
                         15                                                       JOINT STATUS REPORT REGARDING
                                       v.                                         SETTLEMENT
                         16
                            GEICO CASUALTY COMPANY; and DOES
                         17 I through V, and ROE CORPORATIONS I
                            through V, inclusive,
                         18
                                           Defendants.
                         19

                         20

                         21            Plaintiff, Michelle Clifford, by and through her counsel of record, Brock K. Ohlson, PLLC,

                         22 and GEICO Casualty Company, by and through its counsel of record, McCormick, Barstow,

                         23 Sheppard, Wayte & Carruth, LLP, hereby submit their Joint Status Report in response to the Court’s

                         24 Order of June 2, 2021 (Doc. 49).

                         25 / / /

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                                 Case No. 2:19-cv-01301-KJD-BNW
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                     JOINT STATUS REPORT REGARDING SETTLEMENT
                                  Case 2:19-cv-01301-KJD-BNW Document 50 Filed 06/23/21 Page 2 of 2




                              1               In the Court’s Order, it ordered that the parties either file their dismissal documents or file a

                              2 joint status report concerning the status of settlement. The parties anticipate filing the dismissal

                              3 within the next couple of weeks. Plaintiff, Michelle Clifford, resides in Montana and will send the

                              4 executed settlement documents through the mail. The settlement monies are available and ready to

                              5 be exchanged for the original settlement documents once those documents are received by Plaintiff’s

                              6 counsel of record.

                              7               DATED this 23rd day of June, 2021

                              8                                                   BROCK K. OHLSON PLLC
                              9

                         10                                                       By            /s/ Ian M. McMenemy
                                                                                        Brock K. Ohlson, Nevada Bar No. 12262
                         11                                                             Ian M. McMenemy, Nevada Bar No. 13190
                                                                                        6060 Elton Avenue
                         12                                                             Las Vegas, Nevada 89107
                                                                                        Tel. (702) 982-0055
                         13

                         14                                                             Attorneys for Michelle Clifford

                         15
                                              DATED this 23rd day of June, 2021
                         16
                                                                                  McCORMICK, BARSTOW, SHEPPARD,
                         17                                                       WAYTE & CARRUTH LLP
                         18
                         19                                                       By            /s/ Jonathan W. Carlson
                                                                                        Wade M. Hansard, Nevada Bar No. 8104
                         20                                                             Jonathan W. Carlson, Nevada Bar No. 10536
                                                                                        Renee M. Maxfield, Nevada Bar No. 12814
                         21                                                             8337 West Sunset Road, Suite 350
                                                                                        Las Vegas, Nevada 89113
                         22
                                                                                        Tel. (702) 949-1100
                         23
                                                                                        Attorneys for GEICO Casualty Company
                         24
                                  7724050.1                                          Order
                         25
                                  IT IS ORDERED that a joint status report or dismissal documents are due by 7/30/2021.
                         26                                                                      IT IS SO ORDERED

                         27                                                                      DATED: 6:17 pm, June 24, 2021

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &                                                                       BRENDA WEKSLER
   CARRUTH LLP                                                                           2          Case No.
                                                                                          UNITED STATES      2:19-cv-01301-KJD-BNW
                                                                                                         MAGISTRATE      JUDGE
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                          JOINT STATUS REPORT REGARDING SETTLEMENT
